UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6465


ANGELO MARCELLUS IRVING,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:16-cv-00082-JAG-RCY)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo Marcellus Irving, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Angelo      Marcellus          Irving      seeks     to      appeal    the     district

court’s    order    denying         his    Fed.     R.   Civ.     P.   60(b)   motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                      The order is not appealable

unless    a    circuit       justice       or   judge     issues       a   certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies          this     standard         by       demonstrating      that

reasonable      jurists           would    find      that      the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on        procedural        grounds,       the     prisoner        must

demonstrate      both    that        the    dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Irving has not made the requisite showing.                         Accordingly, we deny

leave    to    proceed       in    forma     pauperis,       deny      a   certificate      of

appealability, and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3